SUTIN, Judge (dissenting). I dissent. The trial court found: 3. The plaintiff is a non-profit corporation * * * controlled and governed by the laws and regulations of the United Methodist Church * * *. 4. The plaintiff is controlled by and subject to the Discipline of the United Methodist Church. 5. The property is vacant property and was obtained * * * to build a church at some time in the future. 6. The property * * * is not commercial property or property used for commercial purposes as defined by * * * Regulations of the Property Tax Division * * * ****** The trial court concluded: ****** 2. “Church property” means property required for use of the church and is property used for religious worship and instruction. (Church of the Holy Faith, Inc. vs. State Tax Commission, et al., 39 N.M. 403, 48 P.2d 777) 3. [V]acant property is not church property pursuant to Article VIII, Section 3, or [sic] the Constitution of the State of New Mexico. 4. The subject property is taxable by the County of Bernalillo. The findings of the trial court established that Grace’s property is exempt from taxation. We are concerned only with the conclusions of the court. Church of the Holy Faith is the stumbling block. Church of the Holy Faith was decided in 1935 prior to the amendment of Article VIII, § 3 of the New Mexico Constitution. Prior to the amendment, this section read in pertinent part: [A]ll church property * * * shall be exempt from taxation. Church of the Holy Faith held that a dwelling house and the lot upon which it was situated and rented, the proceeds of which were turned over to the parish church and used for religious purposes, was not “church property.” The court said: We conclude that the property in question is not being used for religious purposes and therefore is not “church property” .. . and is therefore subject to taxation. [39 N.M. 416.] In other words, the court held “ownership” of.church property irrelevant to the right of exemption from taxation. “Use” of church property for religious purposes, not mentioned in the Constitution, was the essential basis upon which to claim an exemption. To be sure, I agree with the dissenting opinion of Justice Zinn concurred in by Justice Watson, that: “All church property” is plain language, and to the mind of the citizen who voted for its adoption it had but one meaning, simply all property belonging to the church, or all property of the church. [39 N.M. 418.] “All church property” does not require “metaphysical or logical subtleties” to interpret it. Nevertheless, prior to the constitutional amendment, Church of the Holy Faith remained the law of the State. Churches recognized that they were forestalled from future planning because they could not avoid the burden of taxation. Churches, speaking through people, decided to change the Church of the Holy Faith rule. In 1972, the people amended Article VIII, § 3 to read: [A]ll church property not used for commercial purposes * * * shall be exempt from taxation. [Emphasis added.] By adoption of this constitutional amendment, the people substituted “not used for commercial purposes” for “not being used for religious purposes.” Grace’s vacant property, “not used for commercial purposes * * * shall be exempt from taxation.” The constitutional amendment cured the ailment fostered by Church of the Holy Faith. Of course, if church property was used for commercial purposes, it would be subject to taxation. If we apply the amended constitutional amendment to the rule established in Church of the Holy Faith it would read: We conclude that the property in question, not being used for religious purposes and “not used for commercial purposes” is, nevertheless, not “church property” and is therefore subject to taxation. In other words, vacant church property is and is not exempt from taxation. If it is not used for religious purposes it is not exempt from taxation. But if it is “not used for commercial purposes” it is exempt. Or, if we say that vacant property “not used for commercial purposes” is not “church property,” the corollary is that vacant property “used for commercial purposes” is church property. We should not move from the sublime to the ridiculous to tax “church property.” Reliance on rules of judicial construction of constitutional provisions which relate to tax exemption is an escape hatch. If an appellate court desires to deny an exemption, it states that an exemption from taxation must receive a strict construction and no claim of exemption should be sustained unless it is within the express letter or necessary scope of an exempting clause. On the other hand, if an appellate court desires to grant an exemption, it makes mockery of and casts aside the canon of strict construction. Temple Lodge No. 6, A. F. & A. M. v. Tierney, 37 N.M. 178, 20 P.2d 280 (1933). The most reasonable rule to follow, if one becomes necessary, is this: Constitutional provisions for exemption from taxation should be given a reasonable, natural and practical construction to effectuate the purpose for which the exemption is created. This rule does not lead to strained or unreasonable construction. Our Constitution is not a mere passive, stagnant entity, lagging behind the progress of human events and not susceptible of application to new situations. Rather it is a living, vital thing, not helpless to deal with new phases of old matters. It reaches out to embrace within its letter that which is clearly within its spirit. The judgment of the district court should be reversed.